DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claims 1 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11, and 26, respectively of U.S. Patent No. 11,143,891. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 7 of the instant application claim a display device having broader limitations than that of claims 1/11 and 26 of the patent, which is directed to a display device having a first and second support film with carbide disposed between the bottom surface of a display panel and the second support film along with bonding material of the first and second support films being different from one another. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Odaka (US Publication No.: US 2018/0180911 A1) in view of Toribatake et al (US Publication No.: US 2018/0062026 A1, “Toribatake”).
Regarding Claim 1, Odaka discloses a display device (Figure 3), comprising:
A display panel including a first area, which includes a display area, a second area, which is spaced apart from the first area in a first direction, and a third area which is disposed between the first area and the second area, the third area being bent (Figure 3, as annotated below);
A first support film coupled to a bottom surface of the display panel and overlapping the first area (Figure 3, first support film 112 or 101); and

Odaka fails to disclose that a carbide is disposed between the bottom surface of the display panel and the second support film.
However, Toribatake discloses a similar display where a carbide is disposed between the bottom surface of the display panel and the second support film (Toribatake, second support film 11, carbide 302, display panel 20; Paragraph 0099).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display as disclosed by Odaka to include a carbide as disclosed by Toribatake. One would have been motivated to do so for the purpose of enabling curving within the display device (Toribatake, Paragraph 0099).
    PNG
    media_image1.png
    565
    763
    media_image1.png
    Greyscale



Odaka fails to disclose that the carbide is in contact with the bottom surface of the display panel in the second and third areas, but not in the first area.
However, Toribatake discloses a similar display where the carbide is in contact with the bottom surface of the display panel in the second and third areas, but not in the first area (Toribatake, Figure 20, carbide 302 is only disposed in a second and third area, and any area in which the carbide is not disposed may be considered the first area). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display as disclosed by Odaka to include a carbide as disclosed by Toribatake. One would have been motivated to do so for the purpose of enabling curving within the display device (Toribatake, Paragraph 0099).

Regarding Claim 6, Okada in view of Toribatake discloses the display device of claim 1, wherein the first support film and the second support film include different materials from each other (Paragraph 0034 discloses that at least the second support film 163 is made of metal, whereas Paragraph 0058 discloses that PET may be used for the first support film 112 or 101), and a glass transition temperature of the first support film is higher than a glass transition temperature of the second support film (Odaka, Paragraphs 0038 and 0058, where PET is known to have a higher glass transition temperature than metal).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Odaka in view of Namkung et al (US Publication No.: US 2017/0045914 A1, “Namkung”).
Regarding Claim 7, Odaka discloses a display device (Figure 3), comprising:
A display panel including a first area, which includes a display area, a second area, which is spaced apart from the first area in a first direction, and a third area which is disposed between the first area and the second area, the third area being bent (Figure 3, as annotated below);
A first support film coupled to a bottom surface of the display panel and overlapping the first area (Figure 3, first support film 112 or 101); and

A first bonding layer disposed between the display panel and the first support film (Paragraph 0078); and
A second bonding layer disposed between the display panel and the second support film spaced apart from the first bonding layer (Paragraph 0034.
Odaka fails to disclose that a first angle that a top surface of the first bonding layer facing the display panel and an inner side of the first bonding layer near the gap form with each other is different from a second angle that a top surface of the second bonding layer facing the display panel and inner side of the second support film form a second angle, which is greater than the first angle and an inner side of the second bonding layer near the gap form with each other.
However, Namkung discloses a similar display where a first angle that a top surface of the first bonding layer facing the display panel and an inner side of the first bonding layer near the gap form with each other is different from a second angle that a top surface of the second bonding layer facing the display panel and inner side of the second support film form a second angle, which is greater than the first angle and an inner side of the second bonding layer near the gap form with each other (Namkung, Figure 7, where the first angle is θb and the second angle is θc and Formula 2 disclosed after Paragraph 0104 discloses that the first angle is less than the second angle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display device as disclosed by Odaka to have the first angle and second angles to have particular angles as disclosed by Namkung. One would have been motivated to do so for the purpose of allowing the support films to withstand external tensile stress or compression stress by forming a groove pattern thereby preventing signal lines from being cracked even though the display panel is folded (Namkung, Paragraph 0099). 

    PNG
    media_image1.png
    565
    763
    media_image1.png
    Greyscale


Regarding Claim 8, Odaka in view of Namkung discloses the display device of claim 7.
Odaka fails to disclose that the second angle is greater than the first angle.
However, Namkung discloses a similar display where the second angle is greater than the first angle (Namkung, Figure 7, where the first angle is θb and the second angle is θc and Formula 2 disclosed after Paragraph 0104 discloses that the first angle is less than the second angle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display device as disclosed by Odaka to have the first angle and second angles to have particular angles as disclosed by Namkung. One would have been motivated to do so for the purpose of allowing the support films to withstand external tensile stress or compression stress by forming a groove pattern thereby preventing signal lines from being cracked even though the display panel is folded (Namkung, Paragraph 0099). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Odaka in view of Namkung in further view of Yamazaki et al (US Publication No.: US 2018/0040647 A1, “Yamazaki”).
Regarding Claim 9, Odaka in view of Namkung discloses the display device of claim 7.
Odaka fails to disclose that an adhesion of the second bonding layer is stronger than an adhesion of the first bonding layer.
However, Yamazaki discloses a similar display where an adhesion of the second bonding layer is stronger than an adhesion of the first bonding layer (Yamazaki, Paragraph 0085).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display as disclosed by Odaka to have different adhesion strengths of the first and second bonding layers as disclosed by Yamazaki. One would have been motivated to do so for the purpose of improving and optimizing adhesion between layers in order to improve the manufacturing process (Yamazaki, Paragraph 0085).

Allowable Subject Matter
Claims 3-5, 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 3, the prior art of record does not teach or suggest a display panel including a first area, a second area, and a third area disposed between the first and second areas, the third area being bent; a first support film coupled to a bottom surface of the display panel and overlapping the first area; and a second support film coupled to the bottom surface of the display panel, overlapping the second area, and spaced apart from the first support film by a gap, the gap overlapping the third area, and a carbide disposed between the bottom surface of the display panel and the second support film, the display panel further comprising a first bonding layer disposed between the display panel and the first support film; and a second bonding layer disposed between the display panel and the second support film and spaced apart from the first bonding layer in the first direction, wherein the carbide is in contact with the second bonding layer, in combination with the remaining features recited in the claim.
The prior art of Odaka (US 2018/0180911 A1) discloses a display panel including a first area, a second area, and a third area disposed between the first and second areas, the third area being bent; a first support film coupled to a bottom surface of the display panel and overlapping the first area; and a second support film coupled to the bottom surface of the display panel, overlapping the second area, and spaced apart from the first support film by a gap, the gap overlapping the third area, the display panel further comprising a first bonding layer disposed between the display panel and the first support film; and a second bonding layer disposed between the display panel and the second support film and spaced apart from the first bonding layer in the first direction (Odaka, Figure 3). However, Odaka fails to disclose 
Therefore, Claim 3 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 4-5 would be allowable by virtue of their dependence on claim 3. 

	Regarding Claim 10, the prior art of record does not teach or suggest a display panel including a first area, a second area, and a third area disposed between the first and second areas, the third area being bent; a first support film coupled to a bottom surface of the display panel and overlapping the first area; and a second support film coupled to the bottom surface of the display panel, overlapping the second area, and spaced apart from the first support film by a gap, the gap overlapping the third area, the display panel further comprising a first bonding layer disposed between the display panel and the first support film; and a second bonding layer disposed between the display panel and the second support film and spaced apart from the first bonding layer in the first direction, wherein the first bonding layer  includes a silicone-based resin, and the second bonding layer includes an acrylic resin, in combination with the remaining features recited in the claim. 
The prior art of Odaka (US 2018/0180911 A1) discloses a display panel including a first area, a second area, and a third area disposed between the first and second areas, the third area being bent; a first support film coupled to a bottom surface of the display panel and overlapping the first area; and a second support film coupled to the bottom surface of the display panel, overlapping the second area, and spaced apart from the first support film by a gap, the gap overlapping the third area, wherein the first support film and the second support film include different materials from each other, the display panel further comprising a first bonding layer disposed between the display panel and the first support film; and a second bonding layer disposed between the display panel and the second support film and spaced apart from the first bonding layer in the first direction. However, Odaka fails to disclose that the first bonding layer and the second bonding layer include different materials. The prior art of Hou (US 2017/0293194 A1) discloses two adhesive layers including different materials but fails to disclose a first support film and a second support film coupled to the bottom surface of a display panel. It is believed that there would be no motivation to combine the adhesive layers disclosed by Hou to the display panel disclosed by Odaka, since the adhesive layers are directed to two opposite sides of the display and there is no mention of two different support films.
Therefore, Claim 10 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/             Examiner, Art Unit 2871